DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of modified peptide which is modified p53 R248Q peptide (SEQ ID NO:15), antigen-binding fragment of SEQ ID NO:331 and effector cell receptor CD3 and the CD3 antigen-binding domain of SEQ ID NO:404 in the reply filed on 7/29/22 is acknowledged.  The claims under examination as corresponding to the elected Group and species are: 1, 2, 4, 5, 9, 21, 23 and 24.
The restriction requirement is made final.
	
Specification
The disclosure is objected to because of the following informalities: In the amendment to the paragraph on page 1, lines 2-5, filed 11/15/19, the International Application No. are filing date thereof are missing.  Additionally, the parentheses around “and in incorporated by reference in” is confusing, because it is unclear whether reference to the incorporation is an actual statement of incorporation by reference or merely an option.  On p. 73, lines 4 and 26, “ug” should be “µg” and “uM” should be “µM”, respectively.

The use of the term Promega, CellTitler-Glo, MyOne, Tween, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  See for example, page 68, lines 25, 26 and 28, p. 72, lines 3-4, p. 73, line 11.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The first occurrence of an abbreviation should be accompanied by the full name. HLA should be indicated as standing for human leukocyte antigen.  Appropriate correction is required.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 21, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-12 and 16-21 of copending Application No. 17/783,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a molecule comprising an antigen-binding domain that binds a modified peptide, specifically a tumor neoantigen from p53 or RAS, in an HLA complex.  Also claimed is the antigen-binding domain in different forms, including scFv and bispecific antibody.  Both claim wherein the molecule also comprise a CD3-binding domain of instant SEQ ID NO:404 (SEQ ID NO:170 of the copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said antigen binding fragment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended “antigen-binding domain”, as recited in claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses antigen-binding domains from antibodies that bind to a tumor neoantigen complexed with a specific class I HLA allele and beta-2 microglobulin (2bM).  The antigen-binding sequences disclosed, e.g., p. 3, line 25, through p. 5, line 18, meet the written description provision of 35 USC 112(a).  These antigen-binding domains are dependent on both particular neoantigens and specific class I HLA alleles.  This brings up two points of failure of the instant specification to provide written description: 1) description of antigen-binding domains binding the genus of “modified” peptides and not the wild-type version thereof, and 2) description of antigen-binding domains which bind a modified peptide complexed with any class I HLA.  The claims are broadly directed to an antigen-binding domain that binds a peptide-HLA-beta-2-microglobulin complex, wherein said peptide comprises a modified peptide, the HLA is a class I HLA, and the antigen-binding domain does not bind to a complex including a wild-type version of the modified peptide.  The specification does not provide a limiting definition of a “modified peptide”.  Instead it is described as “a peptide derived from a modified polypeptide” (p. 12, line 22), but without a limiting definition of what “modified” encompasses. The specification only discloses antibodies made to tumor neoantigens.  The peptide must be able to be complexed with HLA and 2bM. The antigen-binding domain recognizes specifically the modified peptide in the context of the HLA of the complex.  As the claim states, “said antigen-binding domain does not bind to a complex that includes a wild-type version of the modified peptide.”  The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) explained that when an antibody is claimed, 35 USC 112(a) requires adequate written description of the antibody itself. It is not sufficient to describe only the antigen to which it binds, even when the preparation of such an antibody is routine and conventional (Id at 1378).  
Further, the pairing of neoantigen with class I HLA allele was not random. Table 1 of the specification lists particular HLA alleles for specific modified peptides (i.e., tumor neoantigens). In Table 1, p53 tumor antigens (the elected species) uses HLA allele A2. On page 2, lines 19-21, it is stated, “Each HLA allele has a particular peptide-binding motif, and as result, only certain peptides will bind to certain HLA alleles.” This is pertinent because the antigen-binding domain binds the modified peptide in the context of an HLA-beta-2 microglobulin complex, and it was shown in the example on p. 68, lines 19-23, that the antibody did not recognize the target cell in the absence of the cognate HLA (i.e., a bispecific single chain diabody that binds a mutant KRAS G12V HLA-A3 complex in the example).  As stated on p. 69, lines 3-5, the use of the disclosed antibodies is described as redirecting and activating T cells to kill cells expressing particular mutant protein and HLA allele pairs.  Sun et al. (Cells, 10:2379, 2021, p. 12/19, middle) supports the need for particularly paired neoantigens and HLA alleles when commenting, “Our group has reported a neoantigen peptide derived from the EGFR-L858R mutation (KITDFGRAK) that is immunogenic and presented by HLA-A*1101.”  The antigen-binding domains encompass any that bind any modified peptides complexed with any class I HLA and 2bM, only a very small sample of which have been disclosed (see Tables 2 and 3), and these are to particular neoantigens bound by particular class I HLA alleles. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the antigen-binding domains with disclosed sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antigen-binding domain itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only the antigen-binding domains set forth in the sequences on p. 3, line 25, through p. 5, line 18 (Tables 2 and 3), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skora et al. (Proc. Natl. Acad. Sci, 112(32):9967-9972, Aug. 2015, cited in the IDS filed 12/19/2019).
	Skora et al. teaches (Abstract and p. 9968, col. 2, first full paragraph) single chain antibody D10 scFv against MANA, Mutation-Associated Neo-Antigens, such as the KRAS mutated peptide KLVVVGAVGV (G12V) in complex with class I HLA-A2 and beta-2-microblogulin (KRAS(G12V)-HLA-A2). The antibody did not bind wild-type KRAS-HLA-A2 complexes (p. 9969, col. 1, second paragraph).  Similarly, an antibody, C9 scFv, that bound a mutated EGFR protein peptide (KITDFGRAK) complexed to HLA-A3 without binding to wildtype EGFR (p. 9970, first and second paragraph).  The D10 antibody was also separately made with an Ig constant region (p. 9971, col. 1, second paragraph).
	The KRAS mutated peptide of Skora et al. comprises instant SEQ ID NO:18.

Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergeeva et al. (Blood, 117(160):4262-4272, 2011).
 	Sergeeva et al. teaches antibodies that bind cancer antigen peptide PR1 (VLQELNVTV) folded with HLA-2 and beta-2 microglobulin (p. 4263, col. 1, start of second paragraph).  PR1 is derived from myeloid proteins proteinase 3 (P3) and is recognized on myeloid leukemia cells by cytotoxic T lymphocytes (p. 4262, col. 1, first paragraph). The antibody 8F4 against the conformational epitope of PR1/HLA-A2 induced dose-dependent cytolysis of myeloid leukemia cells but not normal hematopoietic cells (p. 4262, col. 2, second paragraph). It reasonably appears PR1 is a modified peptide because it is derived from P3. It is also reported that through phage-display libraries and/or peptide/MHC immunization, T cell receptor-like antibodies have been produced that target peptide derived from solid-tumor antigens (e.g., MAGE, beta-HCG, TARP and NY-ESO-1) in the context of HLA-A1 or HLA-A2 (p. 4262, col. 1, last paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 9, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skora et al. (Proc. Natl. Acad. Sci, 112(32):9967-9972, Aug. 2015, cited in the IDS filed 12/19/2019) as applied to claims 1, 2, 4, 5 and 21 above, and further in view of Dao et al. (Nat. Biotechnol.33:1079–1086, 2015, including online version), WO 2016/166139 A1, US Patent 10,835,585 B2 and Shtraizent et al. (Int. J. Environ. Res. Public Health, 13(1), 22, 2016, 14 pages).
Skora et al. teaches (Abstract and p. 9968, col. 2, first full paragraph) single chain antibody D10 scFv against MANA, Mutation-Associated Neo-Antigens, such as the KRAS mutated peptide KLVVVGAVGV (G12V) in complex with class I HLA-A2 and beta-2-microblogulin (KRAS(G12V)-HLA-A2). The antibody did not bind wild-type KRAS-HLA-A2 complexes (p. 9969, col. 1, second paragraph).  Similarly, an antibody, C9 scFv, that bound a mutated EGFR protein peptide (KITDFGRAK) complexed to HLA-A3 without binding to wildtype EGFR (p. 9970, first and second paragraph).  The D10 antibody was also separately made with an Ig constant region (p. 9971, col. 1, second paragraph). Skora et al. discusses (p.9967, col. 1, middle) that oncogenic and tumor suppressor genes may be come mutated, differing from the wildtype protein by a single amino acid.  “Antibodies are one of the most successful types of modern pharmaceutical agents and have been shown to be able to specifically recognize proteins that differ only by a single amino acid or by the modification of a single amino acid(5-11).” It is concluded (p. 9971, col. 1, third paragraph), “We have established a procedure for generating scFv that selectively bind to mutant peptides embedded with HLA-beta-2 microglobulin complexes…  These scFvs bind to the peptide-HLA complexes on the surface of cells and can kill those cells when complement is present.” Skora et al. does not teach wherein the modified peptide is from p53, e.g., SEQ ID NO:15, or additional binding to CD3 by an antigen-binding domain, e.g., of SEQ ID NO:404.
	Dao et al. (p. 1079, col. 1, first paragraph) teaches that tumor-specific antigens are most often located intracellularly. However, these antigens are degraded, processed and presented by major histocompatibility complex (MHC) class I molecules as peptide-MHC complexes on the cell surface that can be recognized by T cell receptor (TCR) or cytotoxic T lymphocytes.  Dao et al. explains that, “Although TCR-mimic mAbs3–5 against tumor-specific intracellular antigens have been developed, their potency will be limited by very low epitope density on the cell surface, which reduces efficacy. In contrast, BiTE antibodies—heterodimers of IgG single chain fragment variable regions (scFv) with dual specificities for a mAb-defined tumor-associated antigen and for CD3 T cells6–11-- may be a more promising approach because of their greater potency by virtue of their recruiting of cytolytic T cells.” Using ESK1 antibody, which binds Wilms’ tumor protein (WT1) epitope RMF in the HLA-A*02:01 complex, in the form of a BiTE single chain bispecific antibody comprising an ESK1 scFv at the N-terminus and anti-human CD3ε scFv at the C-terminus, it was found to specifically target T cells to cancer cells (e.g., Fig. 1b-I, Fig. 2a, 3a-b, and 6d; also see online version: Methods: Construction, expression and purification of ESK1-BiTE). It is discussed (paragraph bridging pp. 1084-1085), “We have demonstrated in our previous study that it is feasible for a TCR-mimic mAb to specifically bind and kill cells expressing a peptide-MHC complex at ultra-low density on the cell surface3–5. We have now therapeutic activity in several mouse models of both hematopoietic and solid tumors, providing the evidence for vastly broadening the development of BiTE mAbs targeting other cancer-specific intracellular tumor antigens.”
WO 2016/166139 A1 teaches fusion proteins that bind T cells, including with the scFv that binds CD3 on T cells and comprises the sequence of SEQ ID NO:4 (e.g., [0116] and [0147]).  The T cell-binding portion is fused to a portion that binds a target cell, especially tumor cells (e.g., [0017]), which functions to bring the T cell bound by the scFv into proximity with the target cell to facility destruction of the target cell (e.g., [0009] and [0075]). The bispecific construct is useful for the treatment of cancer ([0033]) and was able to activate cytotoxic T cells and lyse leukemia cells ([0307]-[0309]).
US Patent 10,835,585 Table 8 shows particular recurrent mutations for different cancer subtypes and peptides that each mutation generates. The number of peptides generated from each mutation that binds to a specific HLA allele are shown (col. 148, lines 16-28). One such mutation is in TP53, R248Q, represented by the peptide QMNQEPILRI (SEQ ID NO:29776, col. 585 of Table 8).  Many other neoantigen mutations, such as those in KRAS and EGFR are also disclosed in Table 8.  It is stated (col. 12, lines 54-64) that the patent also encompasses a method of treating… a tumor in a population of subjects in need thereof, comprising administering to a subject an agent comprising an extracellular ligand-binding domain recognizing a tumor-specific neoepitope comprising a tumor-specific mutation having an incidence of at least 1% of subjects in the population.  The agent may be an antibody, antibody fragment,… The antibody fragment may be a … scFv….” For an immune response, the neoantigenic peptide is capable of binding to an HLA protein (e.g., col. 3, lines 5-16) in the context of MHC class I (e.g., col. 50, lines 56-58).  Table 9 presents tumor-specific mutations and the HLA alleles predicted to be associated with their presentation.
Shtraizent et al. teaches (p. 1, last paragraph) tumor suppressor protein p53 (TP53) is mutated in greater than 50% of human tumors, and in aggressive triple-negative breast cancer (TNBC), p53 mutation is in 80% of tumors. One type of p53 mutation is oncogenic gain-of-function (GOF) that are “hot spot” missense mutations found in many cancers. Two notable hot spot mutations occur at R273 and R248 (p. 2, second paragraph).  Mutation R248Q in a non-small cell lung cancer cell line promoted increased cell migration, and in a humanized mouse model promoted accelerated tumor onset and reduced life span (p. 2, third paragraph).  It is concluded (p. 13, middle of second paragraph), “The advantage of targeting mtp53 R273H and R248Q GOF properties in breast cancers may be that it will allow specific targeting of TNBCs with less damage to normal cells.”
	It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant application to substitute as the anti-neoantigen antibody construct of Skora et al., an antibody that bound a neoantigen other than KRAS or EGFR mutation-associated neo-antigens presented in complex with a class I HLA and beta-2 microglobulin, such as a neoantigen of TP53 R248Q or with a KRAS mutation, in order to target specific tumor types, for example TNBC which Shtraizent et al. showed is associated with TP53 248Q (see US 10,835,585 for the TP53 R248Q neoantigen sequence, which is the same as instant SEQ ID NO:15).  Skora et al. showed that the antibodies could be highly specific for the tumor neoantigen without binding to the wildtype protein and provided a means of specifically targeting tumors.  Substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further Dao et al. made a bispecific neoantigen- and TCR-specific BiTE antibody, which bound a neoantigen in complex with an HLA, and showed it could kill cells expressing a neoantigen peptide-MHC complex by binding the presented neoantigen and CD3ε expressed on T cells, thus brining the T cells into proximity of the target cancer cells to be killed. It further would have been obvious where in the CD3-binding region of the bispecific neoantigen-TCR-specific antibody had the sequence of the scFv of SEQ ID NO:4 of WO 2016/166139, which has the same sequence as instant SEQ ID NO:404, because it was shown to bind CD3 on T cells. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dao et al. (Sci. Transl. Med. 5(176):176ra33, 12 pages, 13 March 2013) teaches ESK1 monoclonal antibody that binds oncogenic antigen WT1 epitope (RMFPNAPYL) expressed by some tumors and leukemia in complex with HLA-A0201 and beta-2 microglobulin.  The antibody binds the target epitope complex on the surface of tumor cells and has both diagnostic and therapeutic potential (p. 1, col. 1, first paragraph, and p. 9, col. 1, second paragraph).  The peptide is not modified in that it is not derived from another protein nor does it exist in another form, i.e., wildtype.  However, this reference is cumulative with those relied upon in the rejection under 35 USC 103 as showing an antibody made to a tumor antigen peptide complexed with a class I HLA and beta-2 microglobulin.  This is the antibody used by Dao 2015 relied on in the rejection under 35 USC 103 above.
US 2021/0147572 A1 in Fig. 5B shows the binding of a bispecific single chain antibody (scFv) to both a T cell through T cell receptor CD3ε antigen and to an MHC class I complexed with a neoantigen.  This is shown again in Fig. 5D, where the MHC complex is expressed on the surface of tumor cells.  The binding of the T cell and neoantigen by the antibody leads to secretion of IL-2 by the T cell (Figs. 5B and 5D, [0055]). A single domain diabody is shown in Fig. 27A.  As stated [0003], “In some embodiments, methods and compositions comprise antibodies that selectively bind a complex comprising a nonclassical HLA-I and a neoantigen, thereby modulating an immune response against cancer cells.”  Binding of the neo-peptides that are complexed with classical HLA class I alleles “provide disease specific targets for immunotherapeutic development.” ([0051])  This reference focuses on peptide presented with nonclassical HLA, but supports the obviousness of the instant invention as discussed here.

Sequence Comparison to SEQ ID NO:404
PN   WO2016166139-A1. SEQ ID NO:4
CC PD   20-OCT-2016.
CC PF   13-APR-2016; 2016WO-EP058085.
PR   14-APR-2015; 2015EP-00163460.

  Query Match             100.0%;  Score 1303;  DB 23;  Length 244;
  Best Local Similarity   100.0%;  
  Matches  244;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDIRNYLNWYQQKPGKAPKLLIYYTSRLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDIRNYLNWYQQKPGKAPKLLIYYTSRLESGVPS 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDFATYYCQQGNTLPWTFGQGTKVEIKGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDFATYYCQQGNTLPWTFGQGTKVEIKGGGGSGGGGSGGG 120

Qy        121 GSEVQLVESGGGLVQPGGSLRLSCAASGYSFTGYTMNWVRQAPGKGLEWVALINPYKGVS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSEVQLVESGGGLVQPGGSLRLSCAASGYSFTGYTMNWVRQAPGKGLEWVALINPYKGVS 180

Qy        181 TYNQKFKDRFTISVDKSKNTAYLQMNSLRAEDTAVYYCARSGYYGDSDWYFDVWGQGTLV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TYNQKFKDRFTISVDKSKNTAYLQMNSLRAEDTAVYYCARSGYYGDSDWYFDVWGQGTLV 240

Qy        241 TVSS 244
              ||||
Db        241 TVSS 244


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 27, 2022